Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between
HERITAGE COMMERCE CORP,  a California bank holding company (the “Company”),
HERITAGE BANK OF COMMERCE, a California banking corporation (the “Bank”), and
KEITH WILTON, an individual (the “Executive”) as of August 8, 2019 (the
“Effective Date”).  This Agreement replaces any previous employment agreements
between the parties and makes such previous agreements null and void.

 

RECITALS

 

WHEREAS, the Company is a California corporation and a bank holding Company
registered under the Bank Holding Company Act of 1956, as amended, subject to
the supervision and regulation of the Board of Governors of the Federal Reserve
System,

 

WHEREAS, the Company is the parent holding company for the Bank, which is a
California banking association, subject to the supervision and regulation of the
California Department of Financial Institution and the Federal Reserve Board,

 

WHEREAS, the Board of Directors of the Company and the Bank have approved and
authorized the entry into this Agreement with the Executive; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Company
and the Bank.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company, the Bank and the Executive hereby agree as follows:

 

1.                                      Employment.

 

1.1                               Title.  The Executive is employed as the Chief
Executive Officer and President of the Company and the Bank.  In this capacity,
the Executive shall have such duties and responsibilities as may be designated
by the Board of Directors of the Company and the Bank in accordance with the
objectives or policies of the Board of Directors of the Company and the Bank,
from time to time, in connection with the business activities of the Company and
the Bank.

 

1.2                               Devotion to Bank Business.  The Executive
shall devote Executive’s full business time, ability, and attention to the
business of the Company and the Bank during the term of this Agreement and shall
not during the term of this Agreement engage in any other business activities,
duties, or pursuits whatsoever, or directly or indirectly render any services of
a business, commercial, or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Board of Directors of the Company and the Bank.  It shall not be
a violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (iii) manage personal
investments, so long as such activities do not

 

1

--------------------------------------------------------------------------------



 

significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company and the Bank in accordance with this Agreement. 
Nothing in this Agreement shall be interpreted to prohibit the Executive from
making passive personal investments.  However, the Executive shall not directly
or indirectly acquire, hold, or retain any interest in any business competing
with or similar in nature to the business of the Bank and the Company, except as
permitted by Company policies or authorized by the Board of Directors of the
Company and the Bank.

 

1.3                               Standard.  The Executive will set a high
standard of professional conduct given the Executive’s role with the Company and
the Bank and the Executive’s responsibility relative to the Company’s and the
Bank’s presence and stature in the community.  The Executive will, at all times,
emulate this high professional standard of conduct in order to develop and
enhance the Company’s and the Bank’s reputation and image.  The Executive will
comply with all applicable rules, policies and procedures of the Company and the
Bank and any of its subsidiaries and all pertinent regulatory standards as may
affect the Company and the Bank.

 

1.4                               Location.  The Executive shall provide
services for the Company and the Bank at their principal executive offices
located in San Jose, California.  The Executive agrees that the Executive will
be regularly present at the Company’s principal executive offices and that the
Executive may be required to travel from time to time in the course of
performing the Executive’s duties for the Company and the Bank.

 

1.5                               No Breach of Contract.  The Executive hereby
represents to the Company and the Bank that:  (i) the execution and delivery of
this Agreement by the Executive and the performance by the Executive of the
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or by which the Executive is otherwise bound; (ii) that the Executive
has no information (including, without limitation, confidential information or
trade secrets) of any other person or entity which the Executive is not legally
and contractually free to disclose the Company and the Bank; and (iii) that
except as disclosed (and provided copies) the Executive is not bound by any
confidentiality, trade secret or similar agreement (other than this Agreement)
with any other person or entity.

 

2.                                      Term.  The term of this Agreement shall
be a period of one (1) year from the Effective Date, subject to the termination
provisions of Section 6.  Upon the occurrence of the first annual anniversary of
the Effective Date, and on each anniversary date thereafter, the term of this
Agreement shall be deemed automatically extended for an additional one (1) year
term, subject to the termination provisions of Section 6.

 

3.                                      Compensation.

 

3.1                               Salary.  The Executive shall receive a salary
at an annual rate of $500,000 which will be paid in accordance with the
Company’s and the Bank’s normal payroll procedures including applicable
adjustments for withholding taxes.  The Executive shall receive such annual
increases in salary, if any, as may be determined by the Company’s Board of
Directors annual review of the Executive’s compensation each year during the
term of this Agreement.  Participation

 

2

--------------------------------------------------------------------------------



 

in deferred compensation, discretionary or performance bonus, retirement, stock
option and other employee benefit plans and in fringe benefits shall not reduce
the annual rate.

 

3.2                               Incentive Compensation.  The Executive shall
be entitled to qualify for an annual incentive compensation payment pursuant to
the terms of the Company’s Proxy Level Officer Bonus Plan in effect at the date
of this Agreement, and as amended at any future date or pursuant to any
successor incentive plan or arrangement adopted by the Company or the Bank for
its officers (the “Incentive Plan”).  Notwithstanding any terms of the Incentive
Plan to the contrary, an annual payment if earned under the Incentive Plan for a
fiscal year shall be paid to the Executive no later than the 15th day of the
third month following the end of the calendar year in which the annual incentive
compensation payment is no longer subject to a substantial risk of forfeiture. 
Except as set forth in the Incentive Plan or this Agreement, or in any successor
incentive plan or arrangement, no incentive compensation payments shall be
prorated for a partial year during the year the Executive’s employment is
terminated and the Executive shall not be entitled to receive incentive
compensation payments for any year during the term of this Agreement in which
Executive was not employed by the Company or the Bank for the full fiscal year.

 

3.3                               Other Benefits.  The Executive shall be
entitled to those benefits adopted by the Bank and the Company for all executive
officers of the Company or the Bank, subject to applicable qualification
requirements and regulatory approval requirements, if any.  To the extent that
the level of such benefits is based on seniority or compensation levels, the
Company and the Bank shall make appropriate and proportionate adjustments to the
Executive’s benefits.  The Executive shall be further entitled to the following
additional benefits which shall supplement or replace, to the extent duplicative
of any part or all of the general officer benefits, the benefits otherwise
provided to the Executive:

 

(a)                                 Automobile Allowance And Insurance.  The
Bank will pay to the Executive an automobile allowance in the amount of $1,000
per month during the term of this Agreement.  The Bank shall reimburse the
Executive for gasoline and maintenance expenditures related to use of the
automobile acquired or used by the Executive upon presentation and approval of
receipts, invoices or other appropriate evidence of such expense in accordance
with the policies of the Bank.  The Executive shall obtain and maintain public
liability insurance and property damage insurance policies with
insurer(s) acceptable to the Bank with such coverages in such amounts as may be
acceptable to the Bank  from time to time.  The Bank may elect to provide and
pay for such insurance policies in lieu of the Executive maintaining such
policies.

 

(b)                                 Vacation.  The Executive shall be entitled
to 25 paid vacation days for each calendar year (reduced pro rata for any
partial year), of which at least 10 days (reduced pro rata for any partial year)
must be taken consecutively.  Vacation may be accrued in accordance with the
Company’s or Bank’s policy.

 

(c)                                  Insurance.  Except as provided in the last
sentence of this Section 3.3(c), the Bank or the Company shall provide during
the term of this Agreement at no cost to the Executive group life, health
(including medical, dental, vision and hospitalization), accident and disability
insurance coverage for the Executive and the Executive’s dependents through a
policy or policies provided by the insurer(s) selected by the Company or the
Bank in their sole discretion on the same basis as all other executives in
comparable positions with the Bank.  If the Company or Bank

 

3

--------------------------------------------------------------------------------



 

determines that any applicable laws or regulations, including the implementation
of the federal Affordable Care Act, materially increases the costs of health
insurance to the Company or the Bank, the Company or Bank, notwithstanding the
prior sentence may require the Executive to pay some or all of the costs related
to the Executive and the Executive’s dependents health care insurance coverage.

 

(d)                                 401(k).  The Company maintains a 401(k) plan
for its eligible employees.  Subject to the terms and conditions set forth in
the official plan documents, the Executive will be eligible to participate in
the 401(k) plan, and shall receive a matching contribution in accordance with
the terms of the 401(k) plan from the Company.

 

(e)                                  Employee Stock Ownership Plan.  The
Executive will be eligible to participate in the Company’s Employee Stock
Ownership Plan (“ESOP”), subject to the terms and conditions of the ESOP.

 

(f)                                   Reimbursement for Tax Preparation.  The
Bank will reimburse the Executive for up to $1,200 of expense incurred by the
Executive for tax consultation and preparation of tax returns, upon presentation
and approval of receipts, invoices or other appropriate evidence of such expense
in accordance with policies of the Bank.

 

(g)                                  Annual Physical Exam.  The Bank shall pay
or reimburse the Executive of the cost, if any, in excess of applicable
insurance coverage specified in Section 3.3(c) for an annual physical
examination conducted by a licensed physician(s) selected by the Executive, the
results of which examination shall not be required to be disclosed to the Bank. 
Any such reimbursement shall be made upon presentation and approval of receipts,
invoices or other appropriate evidence of such expense in accordance with
policies of the Bank.

 

3.4                               Business Expenses/Memberships.  The Executive
shall be entitled to incur and be reimbursed for all reasonable business
expenses, including for monthly dues for membership to one Country Club selected
by Executive and for the monthly dues for The Capital Club, (but not any amount
attributable to or payable for initiation fees or capital improvement costs or
fees).  The Bank shall reimburse the Executive for all such expenses upon the
presentation by the Executive, from time to time, of an itemized account of such
expenditures setting forth the date, the purposes for which incurred, and the
amounts thereof, together with such receipts showing payments in conformity with
the Bank’s established policies.  Reimbursement shall be made within a
reasonable period after the Executive’s submission of an itemized account in
accordance with the Bank’s policies.

 

4.                                      Indemnity.  The Bank and the Company
shall indemnify and hold the Executive harmless from any cost, expense or
liability arising out of or relating to any acts or decisions made by the
Executive on behalf of or in the course of performing services for the Company
and the Bank to the same extent the Bank and the Company indemnifies and holds
harmless other executive officers and directors of the Company and the Bank and
in accordance with the articles of incorporation, bylaws and established
policies of the Bank and the Company.

 

4

--------------------------------------------------------------------------------



 

5.                                      Certain Terms Defined.  For purposes of
this Agreement:

 

5.1                               “Accrued Obligations” means the sum of the
Executive’s Base Salary and accrued vacation through the Date of Termination to
the extent not theretofore paid, outstanding expense reimbursements and any
compensation previously deferred by the Executive to the extent not theretofore
paid.

 

5.2                               “Average Annual Bonus” means the average bonus
or incentive compensation amount paid to (or earned by) the Executive in any of
the three (3) fiscal years (including the period of employment with the Bank and
Company prior to the Effective Date) immediately preceding the Termination Date.

 

5.3                               “Base Salary” means, as of any Date of
Termination of employment, the current annual salary of the Executive.

 

5.4                               “Cause” means (i) the Executive willfully
breaches or habitually neglects the duties which the Executive is required to
perform under this Agreement; (ii) the Executive commits an intentional act of
moral turpitude that has a material detrimental effect on the reputation or
business of the Bank or the Company; (iii) the Executive is convicted of a
felony or commits any material and actionable act of dishonesty, fraud, or
intentional material misrepresentation in the performance of the Executive’s
duties under this Agreement; (iv) the Executive engages in an unauthorized
disclosure or use of inside information, trade secrets or other confidential
information; or (v) the Executive willfully breaches a fiduciary duty, or
violates any law, rule or regulation, which breach or violation results in a
material adverse effect on the Company and the Bank (taken as a whole).  If the
Company or Bank decides to terminate the Executive’s employment for Cause, the
Company or Bank will provide the Executive with notice specifying the grounds
for termination, accompanied by a brief written statement stating the relevant
facts supporting such grounds.

 

5.5                               “Change of Control” means, subject to the
limitations of Section 409A of the Code, set forth in Section 7 of this
Agreement, the earliest occurrence of one of the following events:

 

(a)                                 the acquisition (or acquisition during the
12 month period ending on the date of the most recent acquisition) by any
individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control:  (i) any acquisition directly from the Company, (ii) any
acquisition by the Company that reduces the number of shares issued and
outstanding through a stock repurchase program or otherwise, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or the Bank or any corporation controlled by the
Company or the Bank or (iv) any

 

5

--------------------------------------------------------------------------------



 

acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 5.4; or

 

(b)                                 individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason other than resignation, death or disability to constitute at
least a majority of the Company’s Board of Directors during any 12 month period;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company’s Board of
Directors; or

 

(c)                                  consummation of a reorganization, merger or
consolidation of the Company or the Bank, or sale or other disposition (in one
transaction or a series of transactions) of any assets of the Bank or the
Company having a total fair market value equal to, or more than, 40% of the
total gross fair market value of all of the assets of the Bank or the Company
immediately prior to such acquisition or acquisitions (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns all or substantially all of the Company’s or Bank’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
the Bank or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination; or

 

(d)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

5.6                               “Code” means the Internal Revenue Code of
1986, as amended and any successor provisions to such sections.

 

6

--------------------------------------------------------------------------------



 

5.7                               “Change of Control Period” means the period of
time (a) commencing on the earlier of (i) 120 days before the date the Change of
Control occurs, or if earlier, 120 days before a definitive agreement is
executed by the Company or the Bank for a transaction described in
Section 5.4(c) (provided, however, that in the event of this subsection
(a)(i) the Executive reasonably demonstrates that the Executive’s termination of
employment should it occur was either (x) at the request of a third party who
has taken steps reasonably calculated to effect a change in control, or
(y) otherwise arose in connection with a Change in Control), or (ii) the date
the Change of Control occurs, and (b) ending on the last day of the 24th
calendar month immediately following the month the Change of Control occurred.

 

5.8                               “Date of Termination” means (i) if the
Executive’s employment is terminated due to the Executive’s death, the Date of
Termination shall be the date of death; (ii) if the Executive’s employment is
terminated due to Disability, the Date of Termination is the Disability
Effective Date; (iii) if the Executive’s employment is terminated by the Bank or
the Company for Cause, the Date of Termination is the date on which the Bank or
the Company gives notice to the Executive of such termination; (iv) if the
Executive’s employment is terminated by the Bank or the Company without Cause or
voluntarily by the Executive, the Date of Termination shall be the date
specified in the notice of termination; and (v) if the Executive’s employment
terminates for any other reason, the Date of Termination shall be the
Executive’s final date of employment.

 

5.9                               “Disability” means a physical or mental
condition of the Executive which occurs and persists and which, in the written
opinion of a physician selected by the Company or the Bank or its insurers and
acceptable to the Executive or the Executive’s legal representative, and, in the
written opinion of such physician, the condition will render the Executive
unable to return to the Executive’s duties for an indefinite period of not less
than 180 days.

 

5.10                        “Good Reason” means:

 

(i)                                     any material adverse change in the
salary, incentive compensation, benefits, status, responsibilities, authority,
and duties (including offices held, titles and reporting requirements) of the
Executive, as contemplated by Section 1 of this Agreement;

 

(ii)                                  any failure by the Company or Bank to
comply with any of the provisions of Sections 3 or 4 of this Agreement, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company or Bank promptly after receipt of
notice thereof given by the Executive;

 

(iii)                               the Company’s requiring the Executive to be
based at any office or location that increases the Executive’s current commute
(as of the Effective Date) from his principal residence to the location provided
in Section 1.4 of this Agreement by more than 30 miles;

 

(iv)                              any purported termination by the Company or
the Bank of the Executive’s employment otherwise than as expressly permitted by
this Agreement; or

 

(v)                                 any failure by the Company or the Bank to
comply with and satisfy Section 8 of this Agreement.

 

7

--------------------------------------------------------------------------------



 

For purposes of this Section 5.10 any reasonable good faith determination of
“Good Reason” made by the Executive shall be conclusive.

 

6.                                      Termination.

 

6.1                               This Agreement may be terminated for the
following reasons:

 

(a)                                 Death.  This Agreement shall terminate
automatically upon the Executive’s death.

 

(b)                                 Disability.  In the event of the Executive’s
Disability, the Company or the Bank may give the Executive a notice of
termination.  In such event, the Executive’s employment with the Company and the
Bank and this Agreement shall terminate without further act of the parties
effective 30 days after receipt of such notice by the Executive (the “Disability
Effective Date”) provided, however, that within the 30 days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties.  Unless otherwise agreed in writing between the Executive,
the Company and the Bank, the Executive shall immediately cease performing and
discharging the duties and responsibilities of the Executive’s positions and
remove the Executive’s personal belongings from the Company’s and the Bank’s
premises.  All rights and obligations accruing to the Executive under this
Agreement shall cease at such termination, except that such termination shall
not prejudice the Executive’s rights regarding employment benefits which shall
have accrued prior to such termination, and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination.

 

(c)                                  Cause.  The Company or the Bank may
terminate the Executive’s employment and this Agreement for Cause.  Unless
otherwise agreed in writing between the Executive, the Company and the Bank, the
Executive shall immediately cease performing and discharging the duties and
responsibilities of the Executive’s positions and remove the Executive’s
personal belongings from Company’s and the Bank’s premises.  All rights and
obligations accruing to the Executive under this Agreement shall cease at such
termination, except that such termination shall not prejudice the Executive’s
rights regarding employment benefits which shall have accrued prior to such
termination, and any other remedy which the Executive may have at law, in equity
or under this Agreement, which remedy accrued prior to such termination.

 

(d)                                 Termination by Bank or the Company Without
Cause.  Subject to the last sentence of this Section 6.1(d), the Company or the
Bank may, at its election and in its sole discretion, terminate the Executive’s
employment and this Agreement at any time and for any reason or for no reason,
upon 30 days prior written notice to the Executive, without prejudice to any
other remedy to which the Company or the Bank may be entitled either at law, in
equity or under this Agreement.  Unless otherwise agreed in writing between the
Executive, the Company and the Bank, the Executive shall immediately cease
performing and discharging the duties and responsibilities of the Executive’s
positions and remove the Executive’s personal belongings from the Company’s and
the Bank’s premises.  All rights and obligations accruing to the Executive under
this Agreement shall cease at such termination, except that such termination
shall not prejudice the Executive’s rights regarding employment benefits which
shall have accrued prior to such termination, including the right to receive the
severance benefits specified in Section 6.2(a)

 

8

--------------------------------------------------------------------------------



 

or 6.2(b) below, and any other remedy which the Executive may have at law, in
equity or under this Agreement, which remedy accrued prior to such termination. 
For the avoidance of doubt, if the Company terminates the Executive, but the
Executive remains an employee of the Bank, termination by the Company shall not
be deemed a termination without cause for purposes of Section 6.2(a) or
Section 6.2(b) or constitute a termination of this Agreement.

 

(e)                                  Voluntary Termination by Executive.  The
Executive may terminate the Executive’s employment and this Agreement at any
time and for any reason or no reason, upon 30 days prior written notice to the
Company and the Bank.  Unless otherwise agreed in writing between the Executive,
the Company and the Bank, the Executive shall immediately cease performing and
discharging the duties and responsibilities of the Executive’s positions and
remove the Executive’s personal belongings from the Company’s and the Bank’s
premises.  All rights and obligations accruing to the Executive under this
Agreement shall cease at such termination, except that such termination shall
not prejudice the Executive’s rights regarding employment benefits which shall
have accrued prior to such termination and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination.

 

(f)                                   Termination by the Executive for Good
Reason.  The Executive may resign the Executive’s employment from the Company
and Bank due to a Good Reason (i) if the Company or the Bank has not cured or
remedied the event giving rise to the Good Reason within thirty 30 days after
its receipt of a written notice from the Executive stating the Executive’s
belief that a Good Reason event exists;  and (ii) such written notice is
provided to the Company within 30 days of the purported Good Reason event and
describes in detail the basis and underlying facts supporting the Executive’s
belief that a Good Reason event has occurred.  Failure to timely provide such
written notice to the Company means that the Executive will be deemed to have
consented to and irrevocably waived the potential Good Reason event.  If the
Company or Bank does timely cure or remedy the Good Reason, then the Executive
may either resign employment without it being due to a Good Reason or the
Executive may continue to remain employed subject to the terms of this
Agreement.  The Company’s receipt of a notification by the Executive of a Good
Reason event shall not be deemed to constitute the Company’s acknowledgement,
agreement or admission that a Good Reason event has occurred.  If the Executive
terminates Executive’s employment and this Agreement pursuant to this
Section 6.1(f) unless otherwise agreed in writing between the Executive, the
Company and the Bank, the Executive shall immediately cease performing and
discharging the duties and responsibilities of Executive’s positions and remove
the Executive’s personal belongings from the Company’s and the Bank’s premises. 
All rights and obligations accruing to the Executive under this Agreement shall
cease at such termination, except that such termination shall not prejudice the
Executive’s rights regarding employment benefits which shall have accrued prior
to such termination and any other remedy which the Executive may have at law, in
equity or under this Agreement, which remedy accrued prior to such termination.

 

6.2                               Certain Benefits upon Termination.

 

(a)                                 Termination Without Cause/Termination for
Good Reason.  In the event this Agreement is terminated based on
Section 6.1(d) (termination without cause) or Section 6.1(f) (termination for
Good Reason), then in such case, the Executive shall receive the Accrued
Obligations on the Date of Termination, and severance benefits constituting of:

 

9

--------------------------------------------------------------------------------



 

(i)                                     cash payment in the amount equal to two
(2) times the sum of the Executive’s (A) Base Salary and (B) the Average Annual
Bonus, payable in a lump sum within 30 days following the Date of Termination,
and

 

(ii)                                  continuation of group insurance coverage
specified in Section 3.3(c) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Company
or the Bank, for a period of 36months from the Date of Termination, including,
continuation of medical coverage for the Executive and the Executive’s
dependents pursuant to The Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), or under applicable California law pursuant to Assembly Bill
No. 1401 (“Cal COBRA”), with one hundred percent (100%) of premiums for the
insurance coverage payable by the Company or the Bank monthly to the Executive
for a period of 36 months from the Date of Termination.  After expiration of the
36 month period, the Executive and the Executive’s dependents shall have such
rights to continue to participate under the Company’s or the Bank’s group
insurance coverage specified in Section 3.3(c) (subject to the last sentence of
Section 3.3(c)) at the Executive’s expense to the extent available under the
terms of the plan or benefit.  The Executive agrees to notify the Company or the
Bank as soon as practicable, but not less than 10 business days in advance of
the commencement of comparable insurance coverage with another employer.  The
Company’s and Bank’s obligation for the 36 month period specified herein with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company or the Bank may reduce the coverage of any
benefits it is required to provide the Executive hereunder so long as the
aggregate coverage and benefits of the combined benefit plans of the new
employer are not substantially less favorable to the Executive than the coverage
and benefits required to be provided hereunder.

 

(iii)                               The Bank shall reimburse Executive up to
$5,000 for bona fide, professional out placement services upon presentation of
receipts, invoices or other appropriate evidence of such expense in accordance
with policies of the Bank.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Company or the Bank, with the advice of its
independent accounting firm or other tax advisors, then the severance benefits
shall be subject to modification as set forth in Section 7 of this Agreement.

 

Notwithstanding the foregoing, when the Executive is entitled to the severance
benefits provided in Section 6.2(b), then Executive shall not be entitled to the
severance benefits pursuant to this Section 6.2(a).

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(a) are in lieu of all damages, payments and liabilities on account
of the early termination of this Agreement and are the sole and exclusive remedy
for the Executive for a termination specified in Section 6.1(d) or
Section 6.1(f).

 

(b)                                 Termination and Change in Control.  In the
event of a Change in Control and at any time during the Change of Control Period
(x) the Executive’s employment is terminated,

 

10

--------------------------------------------------------------------------------



 

or (y) the Executive voluntarily terminates the Executive’s employment and this
Agreement for Good Reason, then the Executive shall receive the Accrued
Obligations on the Date of Termination, and the severance benefits consisting
of:

 

(i)                                     a cash payment in an amount equal to
two  and three-fourths (2.75) times the sum of the Executive’s (A) Base Salary
and (B) Average Bonus, payable in a lump sum within 30 days following the Date
of Termination; and

 

(ii)                                  continuation of group insurance coverage
specified in Section 3.3(c) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Company
or the Bank, for a period of 36 months from the Date of Termination, including
continuation of medical coverage for the Executive and the Executive’s
dependents pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), or under applicable California law pursuant to Assembly Bill No. 1401
(“Cal COBRA”), with one hundred percent (100%) of premiums for the insurance
coverage payable by the Company or the Bank monthly to the Executive for a
period of 36 months from the Date of Termination.  After such expiration of the
36 month period, the Executive and the Executive’s dependents shall have such
rights to continue to participate under the Bank’s or the Company’s group
insurance coverage specified in Section 3.3(c) (subject to the last sentence of
Section 3.3(c)) at the Executive’s expense to the extent available under the
terms of the plan or benefit.  The Executive agrees to notify the Company or the
Bank as soon as practicable, but not less than 10 business days in advance of
the commencement of comparable insurance coverage with another insurance
carrier.  The Company’s or the Bank’s obligation for the 36 month period
specified herein with respect to the foregoing benefits shall be limited to the
extent that the Executive obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company or the Bank may reduce the
coverage of any benefits it is required to provide the Executive hereunder so
long as the aggregate coverage and benefits of the combined benefit plans of the
new employer are not substantially less favorable to the Executive than the
coverage and benefits required to be provided hereunder.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Company or the Bank, with the advice of its
independent accounting firm or other tax advisors, then the severance payment
shall be subject to modification as set forth hereafter in Section 7 of this
Agreement.

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(b) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under Section 6.2(b) of this Agreement.  This Section 6.2(b) shall be
binding upon and inure to the benefit of the Bank and the Company and their
respective successors and assigns.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this Section 6.2(b) in the event Executive’s
termination of employment results from an occurrence described in Sections
6.1(a), 6.1(b) or 6.1(c).

 

11

--------------------------------------------------------------------------------



 

(c)                                  Death.  If the Executive’s employment
terminates by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and any incentive
compensation for the year in which the death occurred prorated through the Date
of Termination.  Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination; provided, however, that payment may be deferred until the
Executive’s executor or personal representative has been appointed and qualified
pursuant to the laws in effect in the Executive’s jurisdiction of residence at
the time of the Executive’s death.  The Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Bank to the estate and beneficiaries of
other executives in comparable positions with the Company and the Bank under
such plans, programs, practices and policies relating to death benefits, if any,
as in effect on the date of the Executive’s death.

 

(d)                                 Disability.  If the Executive’s employment
terminates by reason of the Executive’s Disability, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations, and any incentive compensation
for the year in which the termination occurs prorated through the Date of
Termination and any benefits under such plans, programs, practices and policies
relating to disability benefits, if any, as in effect on the Date of
Termination.

 

(e)                                  Cause/Voluntary Termination.  If the
Executive’s employment terminates for Cause, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive the Accrued Obligations.  If the Executive’s employment terminates
due to the Executive’s voluntarily termination this Agreement, except as
provided in Section 6.1(f) or clause (y) of the first paragraph of
Section 6.2(b), this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive the Accrued
Obligations.

 

(f)                                   Single Trigger Event.  The provisions for
payments contained in this Section 6.2 may be triggered only once during the
term of this Agreement, so that, for example, should the Executive be terminated
without cause and should there thereafter be a Change of Control, then the
Executive would be entitled to be paid only under Section 6.2(b) and not under
Section 6.2(a), as well. In addition, the Executive shall not be entitled to
receive severance benefits of any kind from any parent, wholly owned subsidiary
or other affiliated entity of the Company or the Bank if in connection with the
same event of series of events the payments provided for in this Section 6.2 has
been triggered.

 

7.                                      Section 409A Limitation/Section 280(g).

 

(a)                                 Section 409A.  It is the intention of the
Company, the Bank, and the Executive that the severance benefits payable to the
Executive under Section 6.2 either be exempt from, or otherwise comply with,
Section 409A (“Section 409A”) of the Code.

 

Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by the Company or the Bank,
with the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with

 

12

--------------------------------------------------------------------------------



 

Section 409A, including, without limitation, the definition of Change in Control
or the timing of commencement and completion of severance benefits and/or other
benefit payments to the Executive hereunder, or the amount of any such payments,
such provisions shall be interpreted in the manner required to exempt the
benefit from or to comply with Section 409A.  The Company, the Bank and the
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six months or more, or otherwise modify the
commencement of severance and/or other benefit payments; (iii) modify the
completion date of severance and/or (iv) other benefit payments and/or reduce
the amount of the benefit otherwise provided.

 

The Company, Bank and the Executive further acknowledge and agree that if, in
the judgment of the Company or the Bank, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to exempt the benefits from or to comply with Section 409A, the Company, the
Bank, and the Executive will negotiate reasonably and in good faith to amend the
terms of this Agreement to the extent necessary so that it exempts the benefits
from or to comply with Section 409A (with the most limited possible economic
effect on the Company, the Bank and the Executive).  For example, if this
Agreement is subject to Section 409A and Section 409A requires that severance
and/or other benefit payments must be delayed until at least six months after
the Executive terminates employment, then the Bank, the Company and the
Executive shall delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first six months following the Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the 7th month
following the Executive’s termination of employment which, in the case of an
initial installment payment, would be equal in the aggregate to the amount of
all such payments thus eliminated.  Notwithstanding the foregoing, (a) the
Executive and the Executive’s dependents shall not be denied access to and
participation in any health or medical insurance coverage and benefits, for any
period of time the Executive and the Executive’s dependents are otherwise
eligible, and (b) the Executive acknowledges and agrees that the Company or the
Bank shall have the exclusive authority to determine whether the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i).

 

(b)                                 Section 280(g).  If any payment or benefit
the Executive would receive in connection with a Change of Control from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Executive’s receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in the Payment
constituting “parachute payments” is necessary so that no portion of such 
Payment is subject to the Excise Tax, then the reduction shall occur in a manner
to maximize the Executive’s after-tax retained value and if necessary to comply
with Code Section 409A shall be effected in the following order: first,
reduction of cash payments; second, cancellation of accelerated vesting

 

13

--------------------------------------------------------------------------------



 

of stock awards; and third, reduction of employee benefits. The Company shall
determine the extent to which the Executive is subject to the Excise Tax in its
reasonable discretion and in accordance with the regulations promulgated under
Section 280G of the Code.  Notwithstanding the foregoing, the parties will use
its good faith efforts to maximize to the extent reasonable the Executive’s
after-tax retained value of the payments and benefits the Executive receives in
connection with a Change of Control in accordance with the foregoing.

 

8.                                      Assignment.  This Agreement will inure
to the benefit of and be binding upon the Bank and the Company and any of their
respective successors and assigns.  In view of the personal nature of the
services to be performed under this Agreement by the Executive, the Executive
will not have the right to assign or transfer any of the Executive’s rights,
obligations or benefits under this Agreement.  The Company and the Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or the Bank to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company and the
Bank be required to perform it if no such succession had taken place.  As used
in this Agreement, the “Company” or the “Bank” shall mean the Company or the
Bank, as applicable, as hereinbefore defined and any successor to the Company’s
or Bank’s business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

9.                                      Specific Performance.  The Executive
hereby represents and agrees that the services to be performed under the terms
of this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character that gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law. 
The Executive therefore expressly agrees that the Company and the Bank, in
addition to any other rights or remedies that the Bank and the Company may
possess, shall be entitled to injunctive and other equitable relief to prevent
or remedy a breach of this Agreement by the Executive.

 

10.                               Loyalty, Confidentiality and Non-Solicitation
by the Executive.

 

(a)                                 Definitions.  The term “Trade Secrets” shall
be given its broadest possible interpretation and shall mean any information,
including formulas, patterns, compilations, financial reports, customer records,
marketing or financial programs, devices, methods, know-how, negative know-how,
techniques, discoveries, ideas, concepts, designs, technical information,
drawings, data, customer and supplier lists, information regarding customers,
buyers and suppliers, distribution techniques, production processes, research
and development projects, marketing plans, general financial information and
financial information concerning customers, the Company’s or the Bank’s legal,
business and financial structure and operations, and other confidential and
proprietary information or processes which (i) derive independent economic
value, actual or potential, from not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use and
(ii) are the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

The term “Proprietary Information” shall also be given its broadest possible
interpretation and shall mean any and all information disclosed or made
available by the Company or the Bank to the Executive including, without
limitation, any information upon which the Company’s or the Bank’s business or
success depends.

 

14

--------------------------------------------------------------------------------



 

(b)                                 The Executive shall not, during the term of
this Agreement, directly or indirectly, either as an employee, employer,
consultant, agent, principal, stockholder (except as permitted in Section 1.2 of
this Agreement), officer, director, or in any other individual or representative
capacity, engage or participate in any competitive banking or financial services
business without the prior written consent of the Board of Directors of the
Company or the Bank.

 

(c)                                  Following termination of this Agreement and
the Executive’s employment hereunder, the Executive shall not use any Trade
Secret or Proprietary Information of the Bank or the Company or their affiliates
and subsidiaries to solicit, directly, indirectly or in any manner whatsoever,
(i) any employee of the Bank, the Company or their affiliates and subsidiaries
(including any former employees who voluntarily terminated employment with the
Bank or the Company within a 12 month period prior to the Executive’s
termination of employment) to resign or to apply for or accept employment with
any other competitive banking or financial services business within the counties
in California in which the Bank has located its headquarters or branch offices,
or (ii) any customer, person or entity that has a business relationship with the
Bank during the 12 month period prior to the Executive’s termination of
employment with the Bank, terminate such business relationship and engage in a
business relationship with any other competitive banking or financial services
business within the counties in California in which the Bank has located its
headquarters or branch offices.

 

11.                               Disclosure of Information.  The Executive
shall not, at any time or in any manner, directly or indirectly, either before
or after termination of this Agreement, without the prior written consent of the
Board of Directors of the Company or except as required by law to comply with
legal process including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, use for the Executive’s own benefit or the benefit of any other
person or entity, or otherwise disclose or communicate to any person or entity
including, without limitation, the media or by way of the World Wide Web, any
information concerning any Trade Secret or Proprietary Information of the
Company or the Bank.  The Executive further recognizes and acknowledges that any
Trade Secrets concerning any customers of the Company or the Bank and their
respective affiliates and subsidiaries, as it may exist from time to time, is
strictly confidential and is a valuable, special and unique asset of the
Company’s or the Bank’s.  In the event the Executive is required by law to
disclose Trade Secrets or Proprietary Information, the Executive will provide
the Company and the Bank, and their counsel with immediate notice of such
request so that they may consider seeking a protective order.  If, in the
absence of a protective order or the receipt of a waiver hereunder, the
Executive is nonetheless, in the written opinion of knowledgeable counsel,
compelled to disclose Trade Secrets or Proprietary Information to any tribunal
or any other party or else stand liable for contempt or suffer other material
censure or material penalty, then the Executive may disclose (on an “as needed”
basis only) such information to such tribunal or other party without liability
hereunder.  Notwithstanding the foregoing, the Executive may disclose Trade
Secrets or Proprietary Information as may be required by any regulatory agency
having jurisdiction over the operations of the Company or the Bank in connection
with an examination of the Company or the Bank or other proceeding conducted by
such regulatory agency.  Under the Defend Trade Secrets Act of 2016 (“DTSA”) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a

 

15

--------------------------------------------------------------------------------



 

complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition, the DTSA provides that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney for the
individual and the use of trade secret information in the court proceeding, if
the individual (A) files any document containing the trade secret under seal;
and (B) does not disclosure the trade secret, except pursuant to court order.

 

12.                               Written, Printed or Electronic Material.  All
written, printed or electronic material, notebooks and records including,
without limitation, computer disks, cloud-based storage, Blackberry, iPhone,
iPad (or similar devices), or lap top used by the Executive in performing duties
for the Bank or the Company, other than the Executive’s personal address lists,
telephone lists, notes and diaries, are and shall remain the sole property of
the Company and the Bank.  Upon termination of employment, the Executive shall
promptly return all such material (including all copies, extracts and summaries
thereof) to the Bank.

 

13.                               Miscellaneous.

 

13.1                        Notice.  For the purpose of this Agreement, notices
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when personally delivered or three
(3) days after the date of mailing by United States mail, certified or
registered, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other addresses as either party
may have furnished to the other in writing in accordance herewith, except that
notice of a change of address shall be effective only upon actual receipt:

 

Company:

 

HERITAGE COMMERCE CORP
150 Almaden Blvd.
San Jose, CA 95113
Attn: Chairman of the Board of Directors

 

 

 

Bank:

 

HERITAGE BANK OF COMMERCE
150 Almaden Blvd.
San Jose, CA 95113
Attn: Chairman of the Board of Directors

 

 

 

with a copy to:

 

Buchalter , A Professional Corporation
1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA 90017-2457
Attn: Mark A. Bonenfant, Esq.

 

 

 

Executive:

 

Keith Wilton
150 Almaden Boulevard
San Jose, CA 95113

 

13.2                        Amendments or Additions.  No amendment, modification
or additions to this Agreement shall be binding unless in writing and signed by
the parties hereto.

 

16

--------------------------------------------------------------------------------



 

13.3                        Section Headings.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

13.4                        Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

13.5                        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together will constitute one and the same instrument.

 

13.6                        Mediation.  Prior to engaging in any legal or
equitable litigation or other dispute resolution process, regarding any of the
terms and conditions of this Agreement between the parties, or concerning the
subject matter of the Agreement between the parties, each party specifically
agrees to engage in good faith, in a mediation process at the expense of the
Bank or the Company, complying with the procedures provided for under California
Evidence Code Sections 1115 through and including 1125, as then currently in
effect.  The parties further and specifically agree to use their best efforts to
reach a mutually agreeable resolution of the matter.  The parties understand and
specifically agree that should any party to this Agreement refuse to participate
in mediation for any reason, the other party will be entitled to seek a court
order to enforce this provision in any court of appropriate jurisdiction
requiring the dissenting party to attend, participate, and to make a good faith
effort in the mediation process to reach a mutually agreeable resolution of the
matter.

 

13.7                        Arbitration.  To the extent not resolved through
mediation as provided in Section 13.6, all claims, disputes and other matters in
question arising out of or relating to this Agreement, any termination of the
Executive’s employment, the enforcement or interpretation of this Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, including (without limitation) any
state or federal statutory claims, shall be resolved by binding arbitration in
Santa Clara County, California, before a sole arbitrator (the “Arbitrator”)
mutually selected by the parties from Judicial Arbitration and Mediation
Services (“JAMS”) in accordance with the rules and procedures of JAMS then in
effect.  If JAMS is no longer able to supply the arbitrator, such arbitrator
shall be mutually selected from the American Arbitration Association (“AAA”). 
The obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforced in accordance with, and shall be conducted consistently
with the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure as the exclusive remedy of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

 

17

--------------------------------------------------------------------------------



 

13.8                        Attorneys Fees.  In the event of litigation,
arbitration or any other action or proceeding between the parties to interpret
or enforce this Agreement, or any part thereof or relating to this Agreement,
the prevailing party shall be entitled to recover its costs related to such
action or proceeding and its reasonable fees of attorneys, accountants and
expert witnesses incurred by such party in connection with any such action or
proceedings.  The prevailing party shall be deemed to be the party which obtains
substantially the relief sought by final resolution, compromise or settlement,
or as may otherwise be determined by order of a court of competent jurisdiction
in the event of litigation, an award or decision of an arbitrator in the event
of arbitration.

 

13.9                        Entire Agreement.  This Agreement supersedes any and
all agreements, either oral or in writing, between the parties with respect to
the employment of the Executive by the Company and the Bank and contains all of
the covenants and agreements between the parties with respect to the employment
of the Executive by the Company and the Bank.  Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

 

13.10                 Waiver.  The failure of a party to insist on strict
compliance with any of the terms, provisions, covenants, or conditions of this
Agreement by another party shall not be deemed a waiver of any term, provision,
covenant, or condition, individually or in the aggregate, unless such waiver is
in writing, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

13.11                 Severability.  If any provision in this Agreement is held
by a court of competent jurisdiction or arbitrator to be invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

13.12                 Interpretation.  This Agreement shall be construed without
regard to the party responsible for the preparation of the Agreement and shall
be deemed to have been prepared jointly by the parties.  Any ambiguity or
uncertainty existing in this Agreement shall not be interpreted against any
party, but according to the application of other rules of contract
interpretation, if an ambiguity or uncertainty exists.

 

13.13                 Governing Law and Venue.  The laws of the State of
California, other than those laws denominated choice of law rules, shall govern
the validity, construction and effect of this Agreement.  Any action which in
any way involves the rights, duties and obligations of the parties hereunder and
is not resolved by binding arbitration shall be brought in the courts of the
State of California and venue for any action or proceeding shall be in Santa
Clara County or in the United States District Court for the Northern District of
California, and the parties hereby submit to the personal jurisdiction of said
courts.

 

13.14                 Payments Due Deceased Executive.  If the Executive dies
prior to the expiration of the term of the Executive’s employment (except
termination resulting from such death), any

 

18

--------------------------------------------------------------------------------



 

payments that may be due the Executive from the Bank or the Company under this
Agreement as of the date of death shall be paid to the Executive’s heirs,
beneficiaries, successors, permitted assigns or transferees, executors,
administrators, trustees, or any other legal or personal representatives.

 

13.15                 Effect of Termination on Certain Provisions.  Upon the
termination of this Agreement, the obligations of the Bank, the Company and the
Executive hereunder shall cease except to the extent of the Bank’s or the
Company’s obligation to make payments, if any, to or for the benefit of the
Executive following termination, and provided that this Section 13.15 and
Sections 4, 6.2, 7, 8, 9, 10, 11, 12, and 13.1 through 13.14 shall remain in
full force and effect.

 

13.16                 Advice of Counsel and Advisors.  The Executive
acknowledges and agrees that he has read and understands the terms and
provisions of this Agreement and prior to signing this Agreement, Executive has
had the advice of counsel and/or such other advisors as Executive deemed
appropriate in connection with the Executive’s review and analysis of such terms
and provisions of this Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

“COMPANY”

 

 

 

HERITAGE COMMERCE CORP,

 

a California bank holding company

 

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

Chief Executive Officer and President

 

 

 

“BANK”

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

Chief Executive Officer

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

By:

/s/ Keith Wilton

 

 

Keith Wilton

 

19

--------------------------------------------------------------------------------